Brace, j.
On the tenth of March, 1882, the plaintiff and the defendant Begley entered into a written contract, by which said defendant agreed that the plaintiff might enter upon a certain tract of land of which he, the said Begley, was the owner, and prospect for iron ore, and other minerals thereon, until the tenth of March, 1888, and agreed to execute and deliver to plaintiff a sufficient deed of conveyance for the one undivided half thereof, “as soon as he may have successfully developed a deposit of iron ore, or other mineral, of sufficient value to warrant the further development,” the said Whitehead to have no interest in said land, except to prospect as aforesaid, “unless such development be so made.”
*458The plaintiff, in this action, seeks the - specific performance of said contract, averring that he did, in good faith, develop, and cause to be developed, in said tract of land, a deposit of iron ore of great value, and of sufficient value, to warrant its further development, nevertheless said defendant refuses to execute to him a deed for the undivided half thereof, but has agreed, in writing, to convey the same to his co-defendant, who had notice of plaintiff’s contract. The only issue in the case is one of fact, on which the trial court found for the defendants, and dismissed the bill, and plaintiff appeals.
At the time this contract was made, it was well' known to Whitehead and Begley that there was a deposit of iron ore in this land. Its existence had been developed already by three shafts, which, before that time, had been sunk upon the property. In these developments, it was further brought to light that, from the character of the ore, and its situation in the rock, the ore was of inferior quality, difficult and expensive-to get out, and the mining of it unprofitable; hence-the- indications of such developments were that the property was not valuable as . mining property. This, contract must be read in the light of these facts. The hope of the parties was, evidently, that plaintiff’s prospecting would develop a deposit of ore which, from its lay, quantity and quality, would demonstrate that the property was more valuable, as a mining property, than was indicated by previous developments. The undertaking of plaintiff, to make such a development, was the consideration of defendant Begley’s promise to convey a half interest in the land. The result of plaintiff’s prospecting was simply to develop, in another spot, a deposit of iron ore of the same vein, lay, quantity and quality, as - had previously been brought to light by the sinking of the previous shafts, and, instead of thereby enhancing the value of the property, *459as mining property, depreciated it, by , confirming the conclusion resulting from previous developments, and to dissipate which this contract was made, i. e., that there was not a deposit of iron ore in said land of sufficient value to warrant its further development. The plaintiff having failed to perform the condition upon which the deed was to be made, the judgment was for the right party, and is affirmed.
All concur.